DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because there is an apparent typo in figure 4.  In figure 4, reference # 310 should be reference # 330 based on the specification, paragraph 0039.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (Pub No. US 2016/0004270 A1).  
Regarding claim 1
	Taylor teaches an apparatus (See figure 1, ref # 10) for cyclic control of a rotorcraft, (See paragraph 0019) the apparatus (See figure 1, ref # 10) comprising: a stick base assembly (See figure 1, ref # 14) coupled with a cyclic stick (See figure 1, ref # 12) and configured to rotate with respect to a mounting frame (See paragraph 0019 & figure 1, ref # 10) to control a pitch and a roll of the rotorcraft; (See paragraphs 0019-0021) and a cyclic housing (See figure 1, ref # 20) pivotably coupled with the mounting frame (See paragraph 0019) for rotation of the cyclic housing (See figure 1, ref # 20) and the stick base assembly (See figure 1, ref # 14) together about a pitch axis (See paragraph 0020 & figure 1, ref # 24) to control the pitch of the rotorcraft, (See paragraph 0020) and coupled with a pitch actuator (See figure 1, ref # 28) to 

Regarding claim 2
	Taylor teaches wherein: the pitch actuator (See figure 1, ref # 28) is configured to provide automatic control of the pitch, and the pitch force sensor (See figure 1, ref # 42) is configured to provide tactile feedback to the cyclic stick (See figure 1, ref # 12) based on the automatic control of the pitch, (See paragraphs 0021-0026) and the roll actuator (See figure 1, ref # 26) is configured to provide automatic control of the roll, and the roll force sensor (See figure 1, ref # 40) is configured to provide tactile feedback to the cyclic stick (See figure 1, ref # 12) based on the automatic control of the roll.  (See paragraphs 0021-0026)  


	Taylor teaches wherein: the cyclic housing (See figure 1, ref # 20) is configured to integrate the pitch actuator, (See figure 1, ref # 28) the roll actuator, (See figure 1, ref # 26) the pitch force sensor, (See figure 1, ref # 42) and the roll force sensor (See figure 1, ref # 40) as a Line Replaceable Unit (LRU) disposed between the cyclic stick (See figure 1, ref # 12) and existing mechanical linkage of the rotorcraft.  (See paragraph 0019 & figure 1)  

Regarding claim 7
	Taylor teaches wherein: the cyclic housing (See figure 1, ref # 20) is configured to enable mounting each of the pitch actuator, (See figure 1, ref # 28) the roll actuator, (See figure 1, ref # 26) the pitch force sensor, (See figure 1, ref # 42) and the roll force sensor (See figure 1, ref # 40) between the stick base assembly (See figure 1, ref # 14) and the mounting frame.  (See paragraph 0019 & figure 1)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pub No. US 2016/0004270 A1).  
Regarding claim 9
	Taylor teaches a method of constructing a cyclic control apparatus (See figure 1, ref # 10) of a rotorcraft, (See paragraph 0019) the method comprising: fabricating a cyclic housing (See figure 1, ref # 20) to be disposed between a mounting frame (See paragraph 0019) and a cyclic stick (See figure 1, ref # 12) configured to control a pitch and a roll of the rotorcraft; (See paragraphs 0019-0021) rotatably coupling the cyclic housing (See figure 1, ref # 20) to the mounting frame (See paragraph 0019) for rotation of the cyclic housing (See figure 1, ref # 20) about a pitch axis; (See paragraphs 0019-0021 & figure 1, ref # 24) coupling a pitch actuator (See figure 1, ref # 28) to the cyclic housing (See figure 1, ref # 20) to assist the rotation about the pitch axis (See figure 1, ref # 24) and the control of the pitch; (See paragraphs 0019-0021) coupling a pitch force sensor (See figure 1, ref # 42) between the pitch actuator (See figure 1, ref # 28) and the mounting frame (See paragraph 0019) to measure a resistance applied to the rotation by the pitch actuator; (See paragraphs 0019-0023 & figure 1, ref # 28) rotatably coupling a stick base assembly (See figure 1, ref # 14) of the cyclic stick (See figure 1, ref # 12) to the cyclic housing (See figure 1, ref # 20) for independent rotation of the stick base assembly 
	While Taylor is silent on assembling the parts to make the apparatus, the apparatus exists and therefore must have been assembled.  There are a limited number of ways to assemble the parts of the apparatus without some parts interfering with the installation of other parts.  Therefore there are a finite number of identifiable, predictable solutions to the assembly (method of constructing) of the apparatus with a reasonable expectation of success.  
	Therefore the method of constructing (assembly of) the apparatus would be obvious to one of ordinary skill at the time the invention was filed since there are a finite number of identifiable, predictable solutions to the assembly (method) of the apparatus with a reasonable expectation of success.  (See MPEP 2143 I. E)  

Regarding claim 10
	Taylor teaches further comprising: integrating the pitch actuator, (See figure 1, ref # 28) the roll actuator, (See figure 1, ref # 26) the pitch force sensor, (See figure 1, ref # 42) and the roll force sensor (See figure 1, ref # 40) as a Line Replaceable Unit (LRU) disposed between the 

Regarding claim 11
	Taylor teaches further comprising: installing the LRU into the rotorcraft at a pivot point (See figure 1, ref # base of 12) of the cyclic stick.  (See paragraph 0019 & figure 1, ref # 12)  

Regarding claim 12
	Taylor teaches further comprising: mounting each of the pitch actuator, (See figure 1, ref # 28) the roll actuator, (See figure 1, ref # 26) the pitch force sensor, (See figure 1, ref # 42) and the roll force sensor (See figure 1, ref # 40) between the stick base assembly (See figure 1, ref # 14) and the mounting frame.  (See paragraph 0019 & figure 1, ref # 12)  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pub No. US 2016/0004270 A1) as applied to claim 1 above, and further in view of Henle (Pub No. US 2006/0254377 A1).  
Regarding claim 3
	Taylor does not teach wherein: the cyclic housing supports the pitch actuator along the pitch axis, and supports the roll actuator above the pitch actuator and along the roll axis that is perpendicular to the pitch axis.  
	However, Henle teaches wherein: the cyclic housing supports (See figures 1-3b, ref # 1, 2, 3.1, & 3.2) the pitch actuator (See figures 1-3b, ref # 5.1) along the pitch axis, and supports 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a cyclic housing that supports the pitch actuator along the pitch axis, and supports the roll actuator above the pitch actuator and along the roll axis that is perpendicular to the pitch axis as taught by Henle in the aircraft of Taylor, since having the pitch actuator supported in the same plane, above the roll actuator, or below the roll actuator are functionally equivalent.  

Allowable Subject Matter
Claims 14-20 are allowed.  
Claims 4, 5, 8, & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, 
The prior art does not disclose or suggest the claimed “wherein: the cyclic housing includes a first hollow passage aligned with housing coupling members of the mounting frame to support rotation of the pitch actuator about the pitch axis, and a second hollow passage to support rotation of the roll actuator about the roll axis at a position above the pitch actuator” in combination with the remaining claim elements as set forth in claim 4.  

The prior art does not disclose or suggest the claimed “further comprising: a wishbone linkage to couple the stick base assembly with roll connections, the wishbone linkage including arms disposed on either side of the pitch actuator to translate movement of the stick base assembly around the pitch actuator” in combination with the remaining claim elements as set forth in claim 5.  
Regarding claim 8, 
The prior art does not disclose or suggest the claimed “further comprising: pitch bearings disposed between the mounting frame and the cyclic housing to rotate the cyclic housing with respect to the mounting frame about the pitch axis; and roll bearings disposed between the cyclic housing and the stick base assembly to rotate the stick base assembly with respect to the cyclic housing about the roll axis” in combination with the remaining claim elements as set forth in claim 8.  
Regarding claim 13, 
The prior art does not disclose or suggest the claimed “mounting the cyclic housing to the mounting frame via pitch bearings to rotate the cyclic housing about the pitch axis, wherein the cyclic housing houses the pitch actuator proximate to the mounting frame and in alignment with the pitch axis; and mounting the stick base assembly to the cyclic housing via roll bearings to rotate the stick base assembly about the roll axis perpendicular to the pitch axis, wherein the cyclic housing houses the stick base assembly and the roll actuator coupled thereto above the pitch actuator and in alignment with the roll axis” in combination with the remaining claim elements as set forth in claim 13.  

The prior art does not disclose or suggest the claimed “a cyclic housing including a structural frame to rotatably couple with a mounting frame, the structural frame including: a bottom portion rotatably mounted to the mounting frame and including a first hollow passage along a pitch axis sized to receive a pitch actuator that rotates about the pitch axis to control a pitch of a rotorcraft; and a top portion disposed above the bottom portion and including a second hollow passage along a roll axis sized to receive a roll actuator that rotates about the roll axis to control a roll of the rotorcraft” in combination with the remaining claim elements as set forth in claim 14.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Hanlon et al. (Pub No. US 2010/0025539 A1) discloses an apparatus and method, a rotorcraft, a cyclic stick to control pitch and roll, a stick base assembly, a mounting frame, a cyclic housing, pitch and roll actuators, pitch and roll force sensors, & the roll actuator is supported above the pitch actuator.  The references Daunois et al. (Pub No. US 2009/0230252 A1) & Peterson et al. (Pub No. US 2011/0303038 A1) each disclose an apparatus and method, a rotorcraft, a cyclic stick to control pitch and roll, a stick base assembly, a mounting frame, a cyclic housing, pitch and roll actuators, & pitch and roll force sensors.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647